Title: Dumas to the American Commissioners, 24 March 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
La Haie 24e Mars 1778.
Voici ce qu’on m’écrit d’Amsterdam en date du 22e.
“On soutient aujourd’hui, que la guerre a été déclarée vendredi à Londres contre la France. L’agitation est visible ici: l’un par la crainte pour ses fonds; l’autre par celle que notre république ne soit embarquée avec l’un ou l’autre. Hier on prétendoit être instruit par Estaffete de Paris que Mylord Stormont avoit quitté la France le 17e. sur un ordre reçu le 16e. En attendant, les Agioteurs font mine de ne rien croire de ces deux nouvelles. Notre Conseil de ville a été assemblé vendredi matin; mais nous n’avons pu découvrir quel a été le sujet de leurs délibérations; on croit que le Message de Mr. De Berenger en a été le sujet, etc.”
On recommence à croire, malgré tous les préparatifs formidables de part et d’autre, qu’on n’en viendra point à une rupture en Allemagne. Quant aux Russes et aux Turcs, je sai de bonne part que la guerre entre eux est décidée. L’Envoyé de Russie à Constantinople ne sera point enfermé dans les 7 tours, selon l’ancienne coutume de la Porte, mais transporté à Venise. On dit que les Turcs cederont Belgrade à la Hongrie, pour que celle-ci ne les inquiete pas.
Les Etats d’Hollande s’assembleront le 1er d’Avril. Nous saurons alors ce que les villes, et notamment Amsterdam, auront délibéré sur la déclaration du 18e. faite par Mr. De Berenger. Je verrai Mr. le Pensionaire van Berkel.
Voilà, Messieurs, tout ce que j’ai aujourd’hui de sérieux à vous marquer. Vous ne serez pas fachés, sans doute, d’apprendre l’anecdote suivante. Malgré la dite Déclaration du 18e., Mr. De Berenger, chargé des affaires de France, alla au Bal chez l’Ambassadeur d’Angleterre, parce qu’il y étoit invité de longue-main. En s’abordant, ils eurent entre eux le petit Dialogue suivant: Sir J.Y. posant la main sur le bras de Mr. de B.—Ah, Monsieur, vous violez ma fille. Mr. De B.—Elle est émancipée: lui accorder ce qu’elle demande, n’est pas la violer. Sir J.Y.—J’en suis faché.
Le lendemain je me trouvai avec quelques jeunes Dames de la cotterie angloise. Elles me demanderent si je ne trouvois pas, comme elles, bien jolie la comparaison de Mr. l’Ambassadeur. Je leur dis que si Elles trouvoient la chose jolie, le François auroit de quoi se consoler si l’Anglois la trouvoit autrement. Mais qu’a répondu Mr. De Berenger? Les François d’ordinaire ne restent pas courts. Et qu’auriez-vous repondu? me dit l’une. Mais, j’aurois pu lui répliquer que les François font volontiers ce qui plait aux Dames.
Je viens de remporter un petit triomphe sur mes ennemis. Quelqu’un pour qui je m’interesse beaucoup (mon Beau-fils) sollicitoit depuis longtemps quelque petit emploi. On le traversoit et rebutoit constamment. Enfin il a réussi par le crédit, et à la recommandation auprès de cette Cour ici, de Son E[xcellence] M. le Duc de la Vauguyon Ambassadeur de France. Je suis avec le plus respectueux dévouement, Messieurs, Votre très humble et très obéissant serviteur
D.

Ce qu’on m’écrit de Rotterdam est comme d’Amsterdam. La grande pluralité du Negoce est pour nous. Je voudrois pouvoir en dire autant de la Régence de cette ville.
Ici on est plus réservé et plus circonspect à mon égard; on ne me raille plus; je ne suis plus un enthousiaste, qui se repaît de chimeres, et qui veut en repaître les autres; mais on m’espionne plus que jamais; cela ne m’inquiete pas.
Paris à l’hon. Commission Pl. de l’Am. Unie.

 
Addressed: à l’honorable Commission / Plenipotentiaire des Etats-Unis / de l’Amérique septentrionale / à Paris.
Notation: Dumas Mars 24. 78
